People v Garraway (2016 NY Slip Op 07211)





People v Garraway


2016 NY Slip Op 07211


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2015-04317
 (Ind. No. 104/14)

[*1]The People of the State of New York, respondent,
vRamel Garraway, also known as PM, appellant.


Yasmin Daley Duncan, Brooklyn, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered April 30, 2015, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his plea of guilty was not knowingly, intelligently, and voluntarily entered because at the time of the plea he was not advised that his driver license would be suspended for six months. This issue is unpreserved for appellate review since the defendant did not move to vacate his plea prior to the imposition of sentence or otherwise raise the issue at sentencing (see People v Crowder, 24 NY3d 1134, 1136; People v Pecque, 22 NY3d 168, 182; People v Murray, 15 NY3d 725, 726-727). In any event, contrary to the defendant's contention, the suspension of his driver license in this case was a collateral, not a direct, consequence of his plea of guilty (see People v Ford, 86 NY2d 397, 403; People v Trathen, 121 AD3d 1594, 1595; People v Gerald, 103 AD3d 1249, 1250; People v Goss, 286 AD2d 180, 182). The court had no obligation to apprise the defendant of the collateral consequences of the plea (see People v Pecque, 22 NY3d at 184; People v Gravino, 14 NY3d 546, 553; People v Ford, 86 NY2d at 403). Accordingly, the defendant's plea was not rendered unknowing, involuntary, or unintelligent by the failure to advise him at the time of the plea of the suspension of his driver license.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
AUSTIN, J.P., COHEN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court